Exhibit 10.49

 

EMPLOYMENT TRANSITION AND RETIREMENT AGREEMENT

 

THIS EMPLOYMENT TRANSITION AND RETIREMENT AGREEMENT (“Agreement”) is entered
into by and between DAVID M. RICKEY (“Mr. Rickey”) and APPLIED MICRO CIRCUITS
CORPORATION (“AMCC” or the “Company”) effective as of the Effective Date
specified in Section 4.2 hereof.

 

RECITALS

 

A. AMCC is a Delaware corporation doing business in the State of California,
where Mr. Rickey is employed.

 

B. Mr. Rickey has been continuously employed by AMCC since 1996 and is currently
its Chairman of the Board, President and Chief Executive Officer. Mr. Rickey is
also a Director of the Company.

 

C. Mr. Rickey desires to transition his employment by August 25, 2005 and to
retire from the Company on that date and the parties desire to set forth the
terms for such transition and the terms upon which Mr. Rickey will retire.

 

AGREEMENT

 

1. Employment Transition and Retirement.

 

1.1 Mr. Rickey will be retiring his employment with AMCC on August 25, 2005 (the
“Termination Date”). Effective March 20, 2005, (the “Transition Date”) Mr.
Rickey hereby resigns as Chairman of the Board, President and Chief Executive
Officer, and from all other offices in which he serves at the Company or any of
its subsidiaries as of the Transition Date. Mr. Rickey hereby resigns as a
Director of the Company effective as of the Transition Date.

 

1.2 Mr. Rickey will continue to perform services for AMCC from the Transition
Date through the Termination Date (the “Transition Period”). During the
Transition Period, Mr. Rickey’s primary duties will be to assist AMCC with the
transition to a new Chief Executive Officer. During the Transition Period, Mr.
Rickey shall report to the Chief Executive Officer and will perform duties
reasonably requested by the Chief Executive Officer. AMCC and the Chief
Executive Officer shall retain and exercise control over the manner and means by
which Mr. Rickey performs his duties. This includes instructions regarding the
duties to be performed, when they are to be performed, where they are to be
performed and how the work is to be performed. All materials and support staff
needed to assist Mr. Rickey in the performance of these duties shall be provided
by AMCC at no expense to Mr. Rickey. During the Transition Period, Mr. Rickey
will not have an office on Company premises. During the Transition Period, the
Company will maintain Mr. Rickey’s email address at the Company and the
high-speed interconnections that Mr. Rickey has as of the Transition Date.
Reasonably before the end of the

 

1.



--------------------------------------------------------------------------------

Transition Period, the Company and Mr. Rickey will jointly develop a reasonable
transition plan to terminate Mr. Rickey’s Company email address and high-speed
interconnections immediately following the Transition Period and to redirect
email traffic addressed to Mr. Rickey.

 

1.3 AMCC will continue to pay Mr. Rickey’s salary at its current level and will
provide him with the benefits he is currently receiving, including but not
limited to medical and dental benefits, through the Termination Date, at which
time AMCC shall have no further obligations to Mr. Rickey except as set forth in
this Agreement.

 

1.4 Mr. Rickey will accept no other employment until the Termination Date.
Nothing herein prevents Mr. Rickey from becoming or remaining a director of
boards of other companies, consistent with AMCC policy.

 

1.5 In exchange for the parties’ promises and covenants in this Agreement, the
Employment Agreement dated December 10, 2002 between Mr. Rickey and the Company
the “Prior Agreement”) is hereby terminated as of the Effective Date and will be
of no further force or effect as of the Effective Date.

 

2. Benefits.

 

2.1 During the Transition Period, Mr. Rickey shall be entitled to continue to
participate in any benefit plans that he was participating in as of the
Transition Date, including but not limited to the Company’s 401(k) plan, the
Company’s Employee Stock Purchase Plan, the Company’s Deferred Compensation
Plan, the Company-provided life insurance benefit, as such plans are in effect
during the Transition Period. Any and all rights that Mr. Rickey may have in any
benefit plan shall be determined in accordance with the provisions of the
applicable plan.

 

2.2 Mr. Rickey’s stock options, including but not limited to those granted
pursuant to the Prior Agreement, shall continue to vest pursuant to their terms
until the Termination Date. Thereafter, Mr. Rickey may exercise then vested
options only in accordance with the applicable stock option plans and
agreements.

 

2.3 After the Termination Date until the earlier of (A) the date Mr. Rickey
receives a comparable medical insurance benefit from another employer or (B) Mr.
Rickey’s 65th birthday, the Company shall allow Mr. Rickey to participate in the
Company’s Post–Termination Medical Insurance Program (the “Program”), and shall
continue to allow him to participate in the Program so long as he remains
eligible to do so per its terms, as may be amended and as then in effect. The
Company will reimburse Mr. Rickey for the cost of his participation in the
Program only until the earlier of (A) the date Mr. Rickey is no longer eligible
for the Program as set forth in this Section 2.3 or (B) the date that is 18
months after the Termination Date.

 

3. Release.

 

3.1 Mr. Rickey, for himself and for his heirs, assigns, executors, successors
and each of them, does hereby unconditionally, irrevocably and absolutely
release and discharge AMCC, its owners, directors, officers, employees, agents,
attorneys, stockholders, divisions,

 

2.



--------------------------------------------------------------------------------

successors and assigns, and any related holding, parent or subsidiary
corporations or predecessors in interest from any and all loss, liability,
claims, demands, causes of action or suits of any type, whether in law or in
equity, related directly or indirectly, or in any way connected with any
transaction, affairs or occurrences between them through the Effective Date,
including, but not limited to, Mr. Rickey’s employment with AMCC and the
termination of said employment, including claims for wrongful termination,
employment discrimination, violation of public policy, defamation, infliction of
emotional distress and any other such claims under state or federal law, and any
claims relating to the Prior Agreement, including but not limited to any
severance obligations thereunder, or any other agreements between Mr. Rickey and
AMCC. This release specifically applies to any claims for age discrimination in
employment, including any claims arising under the Age Discrimination and
Employment Act (“ADEA”), the State of California Fair Employment and Housing
Act, or any other statutes or laws which govern discrimination in employment.
Notwithstanding any other provision herein, Mr. Rickey is not releasing any
claims he may have against the Company for indemnification by the Company under
his Indemnification Agreements with the Company dated February 12, 1996 (the
“Indemnification Agreements”) or as an officer, Director, employee or agent of
the Company under the Company’s Certificate of Incorporation or Bylaws or under
applicable law, and neither Mr. Rickey or the Company release any rights they
may have against any of the Company’s or Mr. Rickey’s insurers.

 

3.2 Mr. Rickey expressly waives all of the benefits and rights granted to him
pursuant to California Civil Code section 1542, which reads as follows:

 

A general release does not extend to claims which the creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.

 

Mr. Rickey certifies that he has read all of this Agreement, including the
release provisions contained herein and the quoted Civil Code section, and that
he fully understands all of the same. Mr. Rickey hereby expressly agrees that
this Agreement shall extend and apply to all unknown, unsuspected and
unanticipated injuries and damages, as well as those that are now disclosed.

 

3.3 Mr. Rickey agrees that he will not prosecute or allow to be prosecuted on
his behalf, in any administrative agency or in any court any claim or demand of
any type related to the matters released above, it being the intention of the
parties that with the execution of this release, AMCC, its owners, directors,
officers, employees, agents, attorneys, stockholders, insurers, divisions,
predecessors, successors and assigns, and any related holding, parent or
subsidiary corporations will be absolutely, unconditionally and forever
discharged of and from all obligations related in any way to the matters
discharged herein. Upon the Company’s request, Mr. Rickey will execute a further
release on the Termination Date.

 

4. Release of Age Claims/Effective Date.

 

4.1 Mr. Rickey acknowledges and agrees that AMCC is hereby advising him, in
writing, to discuss this Agreement with an attorney, and to the extent, if any,
that Mr. Rickey

 

3.



--------------------------------------------------------------------------------

has desired, Mr. Rickey has done so; that AMCC has given Mr. Rickey 21 days to
review and consider this Agreement before signing it, including the ADEA release
therein, and Mr. Rickey understands that he may use as much of this 21-day
period as he wishes prior to signing; and that no promise, representation,
warranty or agreements not contained herein have been made by or with anyone to
cause him to sign this Agreement; that he has read this Agreement in its
entirety, and fully understands and is aware of its meaning, intent, content and
legal effect; and that he is executing the agreement, including all releases
herein, voluntarily and free of any duress or coercion.

 

4.2 For a period of seven days following execution of this Agreement, Mr. Rickey
may revoke the Agreement, and the Agreement shall not become effective or
enforceable until and unless the revocation period has expired and such right
has not been exercised. This Agreement shall become effective eight days after
Mr. Rickey has signed it, provided that he has not revoked the Agreement (the
“Effective Date”).

 

5. Expense Reimbursement. Mr. Rickey agrees that he will submit any final
documented expense reimbursement statements reflecting all business expenses
incurred prior to and including the Termination Date, for which he seeks
reimbursement no later than 10 days following the Termination Date. The Company
shall reimburse Mr. Rickey’s expenses pursuant to Company policy and regular
business practice.

 

6. Company Property. No later than 10 days following the Effective Date, Mr.
Rickey shall return to the Company all Company documents (and all copies
thereof) and other Company property in his possession or his control, including,
but not limited to, Company files, business plans, notes, samples, sales
notebooks, drawings, specifications, calculations, sequences, data,
computer-recorded information, credit cards, entry cards, keys and any other
materials of any nature pertaining to Mr. Rickey’s work with the Company, and
any documents or data of any description (or any reproduction of any documents
or data) containing or pertaining to any proprietary or confidential material of
the Company; provided, however, that Mr. Rickey may keep tangible property,
including but not limited to cellular phones and computers, that he received
incidental to the performance of his duties and that is not, either individually
or in the aggregate, material in value.

 

7. No Solicitation. Commencing upon the Effective Date and ending two years
thereafter, Mr. Rickey shall not solicit or encourage any employee of AMCC or
its affiliates to consider going to work or work for any other person or entity.
This paragraph shall not prohibit Mr. Rickey from responding to unsolicited
requests for letters of reference from employees of AMCC or its affiliates.

 

8. Mutual Nondisparagement. Mr. Rickey agrees that he will not at any time
disparage the Company or its Directors, employees, shareholders and agents in
any manner likely to be harmful to them or their business, business reputation
or personal reputation; provided that he shall respond accurately and fully to
any questions, inquiry or request for information when required by legal
process. AMCC agrees that neither the Company nor its Directors, employees,
shareholders and agents will at any time disparage Mr. Rickey in any manner
likely to be harmful to him or his business reputation or personal reputation;
provided that the Company and its Directors, employees, shareholders and agents
shall respond accurately and fully to any questions, inquiry or request for
information when required by legal process.

 

4.



--------------------------------------------------------------------------------

9. Confidentiality. Mr. Rickey shall not use or disclose any proprietary or
confidential information relating to the Company which he acquired while
employed by the Company.

 

10. Entire Agreement.

 

10.1 The Parties declare and represent that no promise, inducement or agreement
not herein expressed has been made to them, that this Agreement contains the
full and entire agreement between and among the Parties, and that the terms of
this Agreement are contractual and not a mere recital.

 

10.2 Nothing herein supercedes the terms of the Indemnification Agreements and
any invention and secrecy agreements executed by Mr. Rickey, all of which shall
remain in full force and effect per their terms.

 

11. Applicable Law. The validity, interpretation, and performance of this
Agreement shall be interpreted according to the laws of California, without
regard to choice of law principles.

 

12. Dispute Resolution. Any dispute arising out of or related to this Agreement
shall be resolved through binding arbitration through JAMS in San Diego,
California, under the then current applicable rules of JAMS. Each party shall be
responsible for its or his own costs and attorneys’ fees in connection with the
arbitration.

 

13. Severability. If any provision of this Agreement is held invalid, void or
voidable as against public policy or otherwise, the invalidity shall not affect
other provisions which may be given effect without the invalid provision. To
this extent, the provisions of this Agreement are declared to be severable.

 

14. No Admission of Liability. It is understood that this Agreement is not an
admission of any liability by any person, firm, association or corporation but
is in compromise of a disputed claim.

 

15. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

5.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the dates
shown below.

 

Dated: 3/9/05  

/s/ David M. Rickey

--------------------------------------------------------------------------------

   

David M. Rickey

Dated: March 9, 2005   APPLIED MICRO CIRCUITS CORPORATION     By:  

/s/ Roger A. Smullen, Sr.

--------------------------------------------------------------------------------

    Name:   Roger A. Smullen, Sr.     Title:   Vice Chairman

 

6.